Citation Nr: 1134789	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In March 2008 and October 2009 this matter was remanded to the RO for additional notification and development.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Urticaria chronic, dermatitis, hypertrophic scars, post-inflammatory hyperpigmentation, and keratosis pilaris were not shown in service or for many years thereafter, and the only medical opinion addressing nexus between any skin disorder and service, to include in-service exposure to Agent Orange, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, including as a result of exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2009 and November 2009 post-rating letters provided notice to the Veteran of the evidence and information needed to substantiate his claims for service connection on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  These letters requested the Veteran to identify and provide authorization for VA to obtain any additional private or VA medical records; however no response was received from the Veteran.  In addition, these letters provided the Veteran with information regarding disability ratings and effective date consistent with the notice requirements of Dingess/Hartman.

After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue decided herein in a November 2010 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, and the report of a VA examination.  Also of record and considered in connection with the appeal is the transcript of the January 2008 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  For chloracne or other acneform disease consistent with chloracne, or porphyria cutanea tarda, the disorder must be manifest to a compensable degree within a year after the last date on which the Veteran was exposed to herbicide agent, during active service.  38 C.F.R. § 3.307.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

The Veteran asserts that he developed a skin disorder as a result of exposure to herbicides in Vietnam.

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

Service treatment records are negative for complaints, findings, symptoms or diagnosis of a skin disorder.  

A February 2004 VA Agent Orange record reflects that the Veteran gave a primary medical history of skin problems for more than ten years of intermittent rash on extremities with pruritis.  Physical examination of the skin revealed no rashes, petechia or erythema.  

VA medical records from March 2005 to November 2009 reflect that the Veteran  received treatment for and was assessed with urticaria chronic, dermatitis, hypertrophic scars, post-inflammatory hyperpigmentation, and keratosis pilaris.   The Veteran stated that he had chronic urticaria for more than thirty years, since returning from Vietnam.  A May 2005 VA dermatology record assessed the Veteran with chronic urticaria as possibly pressure urticaria given inner arms and thigh involvement.  

A May 2009 VA examination report reflects that the Veteran complained of intermittent skin outbreaks that was first noted in the early 1970s.  The assessment was dermatitis with suspected external factors of irritant versus allergic rhinitis (claimed as allergies) contact with a likely underlying atopic diathesis, as well as a possible photodermatitis, to include photomed "(HCTZ?)" or photocontact or autoimmune disease.  In an addendum, the VA examiner opined that it is more likely than not that the Veteran's periodic skin outbreaks involve an ingested medication or food product, which sensitizes him to sun exposure.  The diagnosis was episodic hypersensitivity dermatitis with features consistent with photodermatitis.  The VA examiner furthered that the Veteran does not have porphyria cutanea tardae.   

In this case, while the Veteran is diagnosed with various skin disorders, they do not include chloracne or other acneform diseases consistent with chloracne or porphyria cutanea tarda, thus, service connection is not warranted for the Veteran's diagnosed skin disorders on a presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  None of the skin pathology is clinically established within 1 year of final exposure in service.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

As noted above, service treatment records are negative for complaints, findings, symptoms or diagnosis of a skin disorder.  

The first complaints of a skin disorder were made by the Veteran in his May 2003 claim for VA disability benefits, which is many years after the Veteran's discharge from service and is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's skin disorders and service, to include  exposure to herbicides, weighs against the claim.  In May 2009, a VA examiner opined that it is more likely than not that the Veteran's periodic skin outbreaks involve an ingested medication or food product, which sensitizes him to sun exposure.  The Board finds that this opinions constitute probative evidence on the medical nexus question- based as it was on review of the Veteran's documented medical history and assertions and  physical examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a skin disorder.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In short, the medical evidence does not support the Veteran's claim.  Indeed, the only evidence in support of his claim are the Veteran's own lay statements that his skin disorders are due to herbicide exposure in Vietnam.  But as a layperson, without any medical training and/or expertise, the Veteran is simply not qualified to render this kind of medical opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Instead, he is only competent to comment on symptoms he may have experienced during and since service, but not the etiology of his symptoms in terms of whether they are associated with Agent Orange exposure many year ago.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency "a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, including as a result of exposure to herbicides.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for a skin disorder, including as a result of exposure to herbicides, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


